Title: From John Quincy Adams to George Washington Adams, 21 October 1823
From: Adams, John Quincy
To: Adams, George Washington


				N. 2.
					My dear Son.
					Washington 21. October 1823
				
				I received yesterday your Letter N 1. dated the 15th. instt. with its enclosure, and am much pleased with the attention you are paying to my Affairs and your own—In entering upon a new Scene of life, it is important to begin well; to commence the formation of good habits, and to form a system for the employment of time which will obviate the formation of bad ones. At your Season of life, it is indispensable that you should keep a continual watch upon yourself; and deeply concerned as I am for your welfare, I rejoice that you are furnished with the means of occupying all your time in a manner which may be either immediately or ultimately advantageous to you—Your distribution of your time is quite satisfactory to me—Your attendance at the Office should be assiduous and unremitting—The two hours of five Evenings in the week devoted to the study of Book–keeping will be time most profitably spent—The knowledge which you will acquire by it will not be of the showy, but you will find it throughout life of the most useful kind—I particularly desire you to take the lessons in that art, as was suggested by yourself to be your intention—And let me caution you against the very possible imagination which may prematurely occur to you that you have mastered it, when you really understand it imperfectly—Like the boy who told his Mother that he had come home from School, “because he had learnt out.” Do not take a half a dozen lessons and then fancy you have learnt out—I shall put you to the test.If Judge Davis and President Kirkland think it necessary, or that it may be useful to the subscription for the Astronomical professorship and Observatory, that my name should be first on the list, I will consent to it—But you will tell the judge that it would be far more agreeable to me, to see the whole subscription first raised, and that mine should be added to it—I have indulged the hope that several others would take far the lead of me in amount, and of course in place—My desire is that the thing should be done—My name shall be on the subscription list, just where those two gentlemen please to place it—they understanding it, as my earnest desire that it may be as low upon it, as will be compatible with the accomplishment of the object.I arrived here on Saturday the 11th. instt. as I proposed when I left Boston—Mr Boylston’s son took me in a Chaise or as the modern fashion is to call it a Gig, from Princeton to Providence—There I found your Mother, and we came together in the Steam–boat Fulton to New York—We landed on Thursday Morning at six O’Clock—Your uncle Johnson was at the City Hotel—I proceeded thence alone at eleven Reached Philadelphia the next Morning and my own house here in F Street, the day after—Your Mother passed one day at New–York; two or three at Bordentown, and arrived here last Friday Evening the 17th. The Carriage, with Joseph outside and Thomas Allen within, reached here the Evening before last. Mary Hellen remains yet for a short time at Mrs Hopkinson’s—Your Uncle came on with your Mother to Philadelphia, and as far as Newcastle, where he embarked in the Swan to return to New–Orleans.There has been a very sickly time here these two Months; though not much mortality among persons of your acquaintance—Barron Stackleberg is just getting about, and looks like the Shadow of a Ghost. Mr Bailey is convalescent but not yet out. Madame de Bresson after five weeks of very dangerous illness, is beginning to recover Mr Crawford continues ill at Mr Senator Barbour’s in Virginia—Mrs Crawford who has just recovered from illness herself, went yesterday accompanied by Dr. Sim, to join her Husband. He is convalescent, but has been so ill, and recovers so slowly that he will probably not be here for several weeks—The President is at Loudoun in Virginia.Mr and Mrs. Frye are well—And so are their children just at present. But little Tom has had one or two chills since I arrived—Mr Little, buried his daughter, last Sunday—From necessity or from choice he preformed the service at the grave himself, and it was an agony to see his.Coll. Henderson was married last week to Miss Cazenove; and says I am told, that he has Cause enough to be happy—The three Miss Cottringer’s are also upon the brink of Matrimony—Johnson Hellen was here, a day or two before I got back but returned to Rockville so that I did not see him.Hereafter you must expect the gossiping news from other quarters and not from me—I conclude by desiring that you would always put a cover over the Letters that you shall write to me; so that the sheet upon which your Letter is written may not be torn in breaking the Seal.Your affectionate father.
				
					John Quincy Adams.
				
				
			